Madison/Mosaic Legal & Compliance Department 8777 N. Gainey Center Drive, Suite 220 Scottsdale, AZ 85258 480/443-9537 November 26, 2010 BY EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Madison Mosaic Government Money Market Trust File No. 811-02910 Form N-CSR Filing Dear Sir/Madam: Filed electronically herein in html format is the registrant's certified financial statement (annual report), together with applicable certifications and required additional disclosures. If you have any questions, please call me. Respectfully submitted, (signature) W. Richard Mason CCO and Corporate Counsel Enclosures
